Exhibit 10.2

UNITRIN, INC.

1995 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

Amended and Restated

1. Purpose.

The purpose of this 1995 Non-Employee Director Stock Option Plan (“Plan”) of
Unitrin, Inc. (“Company”) is to encourage ownership in the Company by
non-employee directors of the Company and to attract and retain qualified
non-employee personnel to serve as directors of the Company.

2. Administration.

The Plan will be administered by a committee or committees (which term includes
subcommittees) consisting of two or more persons appointed by the Board of
Directors of the Company. The composition of any committee responsible for
administration of the Plan shall comply with the applicable requirements of the
Securities Exchange Act of 1934, as amended (“Exchange Act”). Members of a
committee will serve for such term as the Board of Directors may determine,
subject to removal by the Board of Directors at any time. With respect to any
matter, the term “Committee” refers to the committee that has been delegated
authority with respect to such matter.

Subject to the provisions of the Plan, the Committee shall have authority:
(i) to construe and interpret the Plan; (ii) to define the terms used herein;
(iii) to prescribe, amend and rescind rules and regulations relating to the
Plan; (iv) to make such changes to the Plan as may become necessary or advisable
to comply with the Exchange Act or other legal requirements; and (v) to make all
other determinations necessary or advisable for the administration of the Plan.
All determinations and interpretations made by the Committee shall be binding
and conclusive on all participants in the Plan and their legal representatives
and beneficiaries.

3. Shares Subject to the Plan.

The shares to be offered under the Plan shall consist of authorized but unissued
shares or treasury shares of the Company’s common stock (“Common Stock”) and,
subject to adjustment as provided in paragraph 13 hereof, the aggregate amount
of Common Stock which may be subject to options granted pursuant to paragraphs
5a, 5b and 5c hereunder (“Options”) shall not exceed 400,000 shares. If any
Option granted under the Plan shall expire or terminate for any reason, without
having been exercised or vested in full, as the case may be, the unpurchased
shares subject thereto shall again be available for Options to be granted under
the Plan. Options granted under the Plan will not be qualified as “incentive
stock options” under Section 422 of the Internal Revenue Code of 1986, as
amended (“Code”). All Options granted under the Plan shall be granted on or
before

 

  1   As of 2/3/09



--------------------------------------------------------------------------------

August 2, 2015, except for Restorative Options (as defined in Section 5f below)
which may continue to be granted after August 2, 2015 until the expiration dates
of the original options to which such Restorative Options relate, subject to the
limitation in the last sentence of paragraph 5f.

4. Eligibility.

Each director of the Company who first becomes a director after November 1, 1993
and is not an employee of the Company or any subsidiary of the Company and each
director who has retired as an employee of the Company or a subsidiary of the
Company shall be eligible to participate in the Plan (“Eligible Directors”).
Each Option granted under the Plan shall be governed by an agreement in such
form as the Committee shall from time to time approve.

5. Stock Option Grants.

a. Initial Option Grants.

An Option covering 4,000 shares of Common Stock shall be granted to such
director on the date that he or she first becomes an Eligible Director.

b. Annual Option Grants.

An Option covering 4,000 shares of Common Stock will be granted to each Eligible
Director automatically at the conclusion of each Company Annual Meeting.

c. Duration of Options.

Subject to paragraph 9, below, each Option granted pursuant to this paragraph 5
and all rights associated therewith shall expire ten years from the date of
grant.

d. Purchase Price.

The purchase price of the stock covered by each Option shall be the fair market
value (as defined in paragraph 6) of a share of Common Stock as of the date of
the grant of such Option.

e. Exercise of Options.

Options granted hereunder shall be exercisable during an Option holder’s
lifetime only by the Option holder or by his or her guardian or legal
representative. Each Option granted under this Plan shall be exercisable in full
one year after the date of the grant. No Option may be exercised for a fraction
of a share and no partial exercise of any Option may be for less than: (i) one
hundred (100) shares; or (ii) the total number of shares then eligible for
exercise, if less than one hundred (100) shares.

Each Option holder or his or her guardian or legal representative who desires to
exercise an Option shall give advance written notice of such exercise to the
Company in

 

  2   As of 2/3/09



--------------------------------------------------------------------------------

such form as may be prescribed from time to time by the Committee. Before shares
will be issued in connection with an Option exercise, the purchase price for the
shares shall be paid in full by: (i) cash or check payable to the order of the
Company; (ii) Constructive or Actual Delivery of Mature Shares; (iii) wire
transfer to an account specified by the Company or (iv) any combination of the
foregoing. Shares of Common Stock used to satisfy the exercise price of an
Option shall be valued at their fair market value determined in accordance with
paragraph 6 hereof.

For purposes hereof:

(i) the term “Constructive or Actual Delivery” means either: (a) presentation to
the Company of a recent brokerage account statement or other written evidence
satisfactory to the Committee evidencing beneficial ownership by an Eligible
Director of shares of Common Stock other than shares held in 401(k), pension,
IRA or similar accounts; or (b) physical delivery of certificates evidencing
shares of Common Stock, properly indorsed for transfer to the Company or with an
appropriately executed stock power; and

(ii) the term “Mature Shares” means shares of Common Stock that satisfy the
following requirements: (a) have been owned by a Participant free of any
encumbrances, vesting requirements or similar restrictions for at least six
(6) months; and (b) have not been exchanged or surrendered by Constructive or
Actual Delivery in full or partial payment of the Exercise Price and/or the
related tax withholding obligations arising out of an Option exercise within the
previous six months.

f. Restorative Options.

No Restorative Options (as defined in the next paragraph below) will be granted
in connection with Options under original grants made on or after February 3,
2009.

With regard to Options under original grants made before February 3, 2009, and
for Restorative Options relating to such original grants, and subject to the
remaining provisions of this paragraph 5f, if (i) an Eligible Director elects to
pay some or all of the exercise price of an Option granted on or after May 3,
2000 (the “Underlying Option”) by Constructive or Actual Delivery of Mature
Shares, and (ii) for Options under original grants made on or after February 1,
2006, and for Restorative Options relating to such original grants, the fair
market value of a share of Common Stock on the exercise date exceeds the
exercise price of a share of Common Stock subject to the Underlying Option by at
least the percentage set forth in the Option agreement, then such Eligible
Director shall be granted an Option to purchase shares of Common Stock equal to
the number of Mature Shares used by Constructive or Actual Delivery to pay the
exercise price (a “Restorative Option”).

 

  3   As of 2/3/09



--------------------------------------------------------------------------------

The exercise price of a Restorative Option shall be equal to one hundred percent
(100%) of the fair market value of the Common Stock on the date the Underlying
Option is exercised. The Restorative Option shall be fully vested beginning six
months after the date of its grant and shall expire on the expiration date of
the Underlying Option. All other terms of the Restorative Option shall be
identical to the terms of the Underlying Option.

No Restorative Option shall be granted (i) if, on the date of exercise of the
Underlying Option, such Option would be scheduled to expire within the period
set forth in the Option agreement, or if not specified in the Option Agreement,
within six months, (ii) for Options under original grants made on or after
February 1, 2006, and for Restorative Options relating to such original grants,
if, on the date of exercise of the Underlying Option, the share price of the
Common Stock does not meet the appreciation requirement described above; or
(iii) in connection with original Option grants made on or after February 3,
2009.

6. Fair Market Value of Common Stock.

For purposes of the Plan, the fair market value of a share of Common Stock shall
be determined by reference to the closing price of a share of Common Stock as
reported by the New York Stock Exchange (or such other exchange on which the
Shares of Common Stock are primarily traded), for the date on which the Option
is granted or exercised, as the case may be, or if such date is not a business
day, for the business day immediately preceding such date (or, if for any reason
no such price is available, in such other manner as the Committee in its sole
discretion may deem appropriate to reflect the fair market value thereof).

7. Withholding Tax.

Upon the exercise of Options issued hereunder, the Company shall have the right
to require the Option holder to pay the Company the amount of taxes, if any,
which the Company may be required to withhold with respect to such shares.

8. Transferability.

Options granted hereunder shall not be transferable, other than by will or the
laws of descent and distribution, except to the extent transfer is:
(i) permitted by Rule 16b-3 of the Exchange Act; and (ii) approved by the
Committee. Subject to the foregoing, Options shall not be assigned, pledged or
otherwise encumbered by the holder thereof, either voluntarily or by operation
of law.

9. Termination of Directorship.

All rights of a director in an Option, to the extent that the Option has not
been exercised, shall terminate three months after the date of the termination
of his or her services as a director for any reason other than: (i) the death of
the director; (ii) cessation

 

  4   As of 2/3/09



--------------------------------------------------------------------------------

of services as a director because the individual, although nominated by the
Board of Directors, is not elected by the shareholders to the Board of
Directors; or (iii) retirement because of total and permanent disability as
defined in Section 22(e)(3) of the Code (collectively, “Termination Events”). If
a director ceases to be a director of the Company because of a Termination
Event, his or her unvested Options shall vest immediately. All vested Options
shall expire twelve months after the date of a Termination Event.

10. No Right to Continue as a Director.

Neither the Plan nor the granting of an Option under the Plan shall constitute
or be evidence of any agreement or understanding that any director has a right
to continue as a director for any period of time or at any particular rate of
compensation.

11. Restrictions on Disposition of Shares.

Each Option shall provide that the holder, by accepting such Option, represents
and agrees, for the Option holder and the Option holder’s permitted transferees,
that none of the shares acquired upon exercise of such Option will be acquired
with a view towards any sale, transfer or distribution of said shares in
violation of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, or any applicable “blue sky” laws, and the
holder of such Option shall furnish evidence satisfactory to the Company
(including a written and signed representation) to that effect in form and
substance satisfactory to the Company, including an indemnification of the
Company in the event of any violation by such person of the Securities Act of
1933, as amended, or state blue sky law.

12. Privileges of Stock Ownership.

No Option holder shall have any of the rights or privileges of a shareholder of
the Company in respect of any shares of Common Stock issuable with respect to
such Option until such shares shall have been issued and delivered (i) to the
Option holder in the form of certificates, (ii) to a brokerage or other account
for the benefit of the Option holder either in certificate form or via “DWAC” or
similar electronic means, or (iii) to a book entry or direct registration
account in the name of the Option holder. No shares shall be issued and
delivered upon the exercise of an Option unless and until there shall have been
full compliance with all applicable requirements of the Securities Act of 1933,
as amended (whether by registration or satisfaction of exemption conditions),
all applicable listing requirements of the New York Stock Exchange or any
national securities exchange on which shares of the same class are then listed
and any other requirements of law or of any regulatory bodies having
jurisdiction over such issuance and delivery.

 

  5   As of 2/3/09



--------------------------------------------------------------------------------

13. Adjustments.

If the outstanding shares of the Common Stock are increased, decreased, changed
into or exchanged for a different number or kind of shares or securities of the
Company through reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split or other similar transaction, an
appropriate and proportionate adjustment shall be made in the maximum number and
kind of shares as to which Options may be granted under this Plan. A
corresponding adjustment changing the number or kind of shares allocated to
unexercised Options, which shall have been granted prior to any such change, and
to the number of shares covered by initial and annual Option grants under
paragraph 5, shall likewise be made. Any such adjustment in the outstanding
Options shall be made without change in the aggregate purchase price applicable
to the unexercised portion of the Options but with a corresponding adjustment in
the price for each share or other unit of security covered by the Option. Share
amounts specified in paragraphs 3, 5a and 5b of this Amended and Restated Plan
have been restated in accordance with this paragraph 13 to reflect the Company’s
2-for-1 stock split effective March 26, 1999.

Upon the dissolution or liquidation of the Company, or upon a reorganization,
merger or consolidation of the Company with one or more corporations as a result
of which the Company is not the surviving corporation, or upon a sale of
substantially all the property or more than eighty percent (80%) of the then
outstanding stock of the Company to another corporation, the Plan shall
terminate, and all Options theretofore granted shall immediately become
exercisable.

No fractional shares of stock shall be issued under the Plan on any such
adjustment.

14. Amendment and Termination of Plan.

The Board of Directors may at any time terminate the Plan. The Board of
Directors may also at any time amend the terms of the Plan, provided that no
such amendment shall become effective without the approval of the Company’s
shareholders if such approval is required in order to comply with Rule 16b-3 of
the Exchange Act or any other applicable law or regulation. Notwithstanding the
foregoing, Plan provisions relating to the amount, price and timing of Options
may be amended only by action of the shareholders, but not more than once every
six months, other than to comport with changes in the Code or the Employee
Retirement Income Security Act of 1974, as amended, or the rules in effect
thereunder.

The Committee may from time to time increase or decrease the six-month holding
periods specified in the definition of “Mature Shares” in Section 5e above:
(i) to satisfy applicable legal or accounting requirements; (ii) to secure
advantageous treatment for the Company or the Participants under any provision
of law or any accounting rule, pronouncement or interpretation applicable to
financial statements prepared on the basis

 

  6   As of 2/3/09



--------------------------------------------------------------------------------

of accounting principles generally accepted in the United States; or (iii) for
any reason determined by the Committee to be in the best interests of the
Company or the Participants and not inconsistent with any applicable legal or
accounting requirements. The Committee may eliminate such holding periods in the
event that there are no legal or accounting requirements that they be imposed or
if there is no longer any advantage to the Company or the Participants that they
be imposed and such elimination is otherwise consistent with applicable legal
and accounting requirements. The Committee may also reinstate holding periods in
order to satisfy applicable legal or accounting requirements or to secure
advantageous treatment for the Company or the Participants of the type
contemplated in this paragraph.

Notwithstanding the foregoing, no amendment or termination of the Plan by the
Board, and no change related to holding periods made by the Committee pursuant
to the foregoing paragraph, shall in any way adversely affect the rights of a
holder of any outstanding Option or Restorative Option subsequently granted in
connection with the exercise of an outstanding Option without the prior written
consent of such Option holder.

 

  7   As of 2/3/09